212 Va. 416 (1971)
O'WIGHTON DELK SIMPSON, ETC.
v.
JOAN S. MAHAN, EXECUTIVE SECRETARY OF THE STATE BOARD OF ELECTIONS, ET AL.
Record No. 7761.
Supreme Court of Virginia.
November 29, 1971.
Present, All the Justices.
Petition prays for peremptory writ requiring election at large of Congressional candidates.  Since federal statute provides otherwise writ cannot legally be issued.
Petition for Peremptory Writ of Mandamus.
L. David Lindauer,    for petitioner.
Anthony F. Troy, Assistant Attorney General (Andrew P. Miller, Attorney General; Vann H. Lefcoe, Assistant Attorney General,    on brief), for respondents.
Per Curiam.
Petitioner O'Wighton Delk Simpson alleges that the Fourth Congressional District of Virginia, as established by the Redistricting Act of 1971, Va. Acts of Assembly 1971, ch. 118, Va. Code | 24.1-4.1 (Supp. 1971), does not consist of compact and contiguous territory as required by the Constitutions of the United States and the State of Virginia.  Consequently, he alleges, the Redistricting Act is unconstitutional and Representatives cannot be legally elected from the ten districts fixed by the Act.  Simpson prays that we issue a peremptory writ of mandamus requiring the State Board of Elections to certify Congressional candidates only for election at large from the State of Virginia.
An Act of Congress enacted in 1967 requires that each state establish a number of districts equal to the number of Congressional Representatives to which such state is entitled, and that "Representatives shall be elected only from districts so established . . .".  2 U.S.C. | 2c.  *417 So we cannot legally issue the writ Simpson prays for.  Accordingly, the writ is denied.     See Davis     Dusch,    205 Va. 676, 139 S.E.2d 25 (1964).
Writ denied.